Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1029
                       Lower Tribunal No. 17-16028
                          ________________


                     Alejandro Quintas Vazquez,
                                  Appellant,

                                     vs.

                        Ailyn M. Rebaza Smith,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

     Alejandro Quintas Vazquez, in proper person.

     Ailyn M. Rebaza Smith, in proper person.


Before EMAS, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).




                    2